UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4922



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


RANDY WAYNE SHELTON,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(CR-04-110)


Submitted:   August 21, 2006                 Decided:   August 30, 2006


Before WIDENER, WILLIAMS and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul G. Beers, GLENN, FELDMANN, DARBY & GOODLATTE, Roanoke,
Virginia, for Appellant. John L. Brownlee, United States Attorney,
R. Andrew Bassford, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       In this appeal, Randy Wayne Shelton challenges his drug and

firearm convictions as well as his sentence.             For the following

reasons, we affirm.

       On February 10, 2004, Officer F. Monroe Blevins applied to a

county magistrate for a search warrant of Shelton’s apartment.              JA

16.     The   affidavit    accompanying     the   warrant   stated   that    a

“confidential, reliable informant” had recently observed cocaine

transactions in the apartment.          JA 18A.      The affidavit further

stated that an unspecified controlled purchase at some point in the

past   established   the    informant’s     reliability.    JA   18A.      The

magistrate found probable cause and issued the warrant.                 Police

promptly executed a search of the apartment and discovered cocaine,

firearms, and cash.       JA 52.

       Before trial, Shelton filed a motion to suppress the evidence

uncovered in the search; he also requested a hearing under Franks

v. Delaware, 438 U.S. 154 (1978).            JA 12.    The district court

denied the motion and the request.          JA 55.    Shelton then pleaded

guilty to one count of possessing a firearm as a felon, in

violation of 18 U.S.C. § 922(g)(1) (2000), and one count of

possessing cocaine with intent to distribute, in violation of 21

U.S.C. § 841(a)(1) (2000).         JA 61.

       At sentencing, the district court determined that Shelton was

subject to the 15-year mandatory minimum imposed by the Armed


                                      -2-
Career Criminal Act (ACCA) for felons-in-possession with “three

previous convictions . . . for a violent felony.”                         18 U.S.C. §

924(e)(1) (2000).         Accordingly, the court sentenced Shelton to 15

years imprisonment.         JA 102.     Shelton noted a timely appeal.

       Shelton argues first that the district court improperly denied

his request for a Franks hearing and his motion to suppress.                     We do

not believe that Shelton has at any point made the “‘substantial

preliminary showing’” necessary to justify a Franks hearing.                       See

United States v. Shorter, 328 F.3d 167, 170 (4th Cir. 2003)

(quoting Franks, 438 U.S. at 155).                   Nor do we believe that the

affidavit accompanying the warrant failed to establish probable

cause.       The affidavit relied upon a tip from a confidential

informant who had reliably cooperated with police in the past.

Such     a   tip     is   sufficient        to    meet   the    Fourth     Amendment’s

requirements.        See United States v. Bynum, 293 F.3d 192, 197 (4th

Cir. 2002) (“[T]he officer relied not on an unknown informant but

one whom he knew and who had provided reliable information in the

past that the law enforcement officers had ‘verified.’”); United

States v. Wright, 145 F.3d 972, 975 (8th Cir. 1998) (finding

affidavit     sufficient      when     it    stated      that   “the     [confidential

informant] has proven his/her reliability in the past by making

controlled         purchase[s]   of     crack       cocaine     under     the   direct

supervision of affiant officers”).




                                            -3-
       Shelton next challenges his 15-year sentence.        Constrained as

we are by Supreme Court and circuit precedent, we reject his

constitutional challenge to the ACCA.           See Almendarez-Torres v.

United States, 523 U.S. 224 (1998); United States v. Thompson, 421

F.3d 278, 286 (4th Cir. 2005).        We also do not find persuasive his

argument that the district court improperly applied the ACCA.

Shelton argues that one of his previous convictions should not have

been classified as a “generic burglary,” as required to invoke the

statute.       See Taylor v. United States, 495 U.S. 575, 599 (1990).

The Supreme Court requires us to adopt a “categorical approach” to

determine whether a prior conviction is a generic burglary. Id. at

602.     Instead of “delving into particular facts disclosed by the

record    of    conviction,”   our   inquiry   is   generally   “limited   to

examining the statutory definition, charging document, written plea

agreement, transcript of plea colloquy, and any explicit factual

finding by the trial judge to which the defendant assented.”

Shepard v. United States, 544 U.S. 13, 16, 17 (2005).               In this

case, we must determine whether these sources show that Shelton’s

“earlier guilty plea [in state court] necessarily admitted, and

supported a conviction for, generic burglary.”           Id. at 16.

       Shelton argues that a 1991 prior state conviction for burglary

should not have been construed as a predicate offense for purposes

of the ACCA because the statute under which Shelton was convicted,

Va. Code Ann. § 18.2-91, encompasses unlawful entry into areas that


                                      -4-
are not “building[s] or structure[s].”       Taylor, 495 U.S. at 599.

However, the relevant indictment charged Shelton with breaking and

entering “the business of All American Car Wash.”           JA 154.    We

believe the reference to “the business” necessarily ensures that

Shelton sought to enter “a building or structure.”              Thus, we

believe   that   the   indictment   establishes   that   Shelton’s   prior

conviction was for a generic burglary.

     For the foregoing reasons, the judgment of the district court

is

                                                               AFFIRMED.




                                    -5-